DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered. 
Response to Amendment
3.	The outstanding rejections of Claims 3-18 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 3 and 18 filed on August 12, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lahetkangas et al. (“On the TDD Subframe Structure for Beyond 4G Radio Access Network”, 2013), in view of Hong et al. (U.S. Patent Application Publication # 2010/0061400 A1), and Veiga (U.S. Patent Application Publication # 2014/0269755 A1).
Regarding claim 3, Lahetkangas et al. teach a method for wireless communications, comprising: 
configuring a first latency mode (read as LTE-A FDD mode/TDD mode) and a second latency mode (read as B4G TDD mode) in a wireless communications network (Section 2.2, page 3, Section 3, page 5), 
wherein transmissions in the first latency mode have a first round trip time (RTT) between transmission and acknowledgment of receipt of the transmission (read as HARQ RTT time (Section 2.2, page 3, Table I page 4); For example, “In LTE-A FDD mode the HARQ RTT time, (i.e., the time between the data grant and the time instant when next grant/packet can be sent after the corresponding HARQ acknowledgement, ACK) is constant (8ms).”(Section 2.2, page 3) Also, “In TDD mode, corresponding HARQ RTT with comparable number of HARQ retransmissions is clearly worse and varying according to link direction, UL/DL configuration and subframe number. The number of LTE-A TDD HARQ processes varies between 4 and 15 for DL and between 1 and 7 for UL [5]. The eNB or UE, upon detection of data transmission in subframe n, will transmit the corresponding ACK in subframe n+k, where k is given in TABLE I, allowing 3ms processing time at eNB and UE for both data and HARQ ”(Section 2.2, page 3)), and
transmissions in the second latency mode have a second RTT that is less than the first RTT (read as B4G Physical Subframe comprising of a “short RTT with fast control signaling” (Fig.4; Section 3, page 5)); and 
However, Lahetkangas et al. fail to explicitly teach configuring a resource for user equipment (UE) operating in the wireless communications network to trigger a switch from use of the first latency mode in a frame having a plurality of subframes to use of the second latency mode within the frame.
Hong et al. teach a frame having a plurality of subframes to use of a latency mode within the frame. (Fig.4-5, 6 @628, 7-9)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the LTE-A and B4G systems as taught by Lahetkangas et al. for the purpose of enhancing frame formatting by devices in a communication network.
However, Lahetkangas et al. fail to explicitly teach configuring a resource for user equipment (UE) operating in the wireless communications network to trigger a switch from use of the first latency mode to use of the second latency mode.
Veiga teaches a method for configuring a resource (read as predetermined buffer size) for user equipment (UE) operating in the wireless communications network to trigger a switch from use of the first latency mode (read as default latency mode) to use of the second latency mode (read as current latency mode). (read as “A request from the ”(Paragraph [0007]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging a request to change a default and/or current latency mode as taught by Veiga and the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the LTE-A and B4G systems as taught by Lahetkangas et al. for the purpose of improving techniques for enhancing latency mode management among devices in a communication network.
Regarding claim 18, Lahetkangas et al. teach an apparatus for wireless communications (read as B4G system), comprising: 
configure a first latency mode (read as LTE-A FDD mode/TDD mode) and a second latency mode (read as B4G TDD mode) in a wireless communications network (Section 2.2, page 3, Section 3, page 5), 
wherein transmissions in the first latency mode have a first round trip time (RTT) between transmission and acknowledgment of receipt of the transmission (read as HARQ RTT time (Section 2.2, page 3, Table I page 4); For example, “In LTE-A FDD mode the HARQ RTT time, (i.e., the time between the data grant and the time instant when next grant/packet can be sent after the corresponding HARQ acknowledgement, ACK) is constant (8ms).”(Section 2.2, page 3) Also, “In TDD mode, corresponding HARQ RTT with comparable number of HARQ retransmissions is clearly worse and varying ”(Section 2.2, page 3)), and 
transmissions in the second latency mode have a second RTT that is less than the first RTT (read as B4G Physical Subframe comprising of a “short RTT with fast control signaling” (Fig.4; Section 3, page 5)); and 
However, Lahetkangas et al. fail to explicitly teach a processor; 
memory in electronic communication with the processor; and 
instructions stored in the memory, the instructions being executable by the processor to: 
configure a resource for user equipment (UE) operating in the wireless communications network to trigger a switch from use of the first latency mode in a frame having a plurality of subframes to use of the second latency mode within the frame.
Hong et al. teach a frame having a plurality of subframes to use of a latency mode within the frame. (Fig.4-5, 6 @ 628, 7-9)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the 
However, Lahetkangas et al. fail to explicitly teach a processor; 
memory in electronic communication with the processor; and 
instructions stored in the memory, the instructions being executable by the processor to:
configure a resource for user equipment (UE) operating in the wireless communications network to trigger a switch from use of the first latency mode to use of the second latency mode.
Veiga teaches systems (Fig(s).1, 7) equipped with a processor (Fig.7 @ 801); 
memory in electronic communication with the processor (Fig.7 @ 802, 803, 804, 805); and 
instructions stored in the memory (Fig.7 @ 802, 803, 804, 805), the instructions being executable by the processor (Fig.7 @ 801) to:
configure a resource (read as predetermined buffer size) for user equipment (UE) operating in the wireless communications network to trigger a switch from use of the first latency mode (read as default latency mode) to use of the second latency mode (read as current latency mode). (read as “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality of latency modes may have predetermined buffer sizes.”(Paragraph [0007]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and 
Regarding claim 4, and as applied to claim 3 above, Lahetkangas et al., as modified by Hong et al. and Veiga, teach a method wherein the resource comprises one of a dedicated time resource or a frequency resource. (read as frequency domain scheduling (Section 3, page 5))
Regarding claim 5, and as applied to claim 4 above, Lahetkangas et al., as modified by Hong et al. and Veiga, teach clearly shows and discloses a method wherein the frequency resource comprises a dedicated frequency division multiplexing (FDM) subband continuously available for monitoring. (read as B4G LA radio channel (Section 4.1, page 6))
Regarding claim 6, and as applied to claim 4 above, Lahetkangas et al., as modified by Hong et al. and Veiga, teach a method wherein the second latency mode is configured to operate on a dedicated component carrier. (read as B4G LA radio channel (Section 4.1, page 6))
Regarding claim 15, and as applied to claim 3 above, Lahetkangas et al., as modified by Hong et al. and Veiga, teach a method wherein the resource is dynamically or semi-statically configured.(read as “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) ”(Abstract, page 1))
Regarding claim 16, and as applied to claim 15 above, Lahetkangas et al., as modified by Hong et al. and Veiga, teach a method wherein the resource is a predefined group of resource blocks transmitted using the first latency mode. (Fig.4, page 5)
Regarding claim 17, and as applied to claim 3 above, Lahetkangas et al., as modified by Hong et al. and Veiga, teach a method wherein the resource is one or more symbols in a time division multiplexing subframe transmitted using the first latency mode. (read as “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) physical subframe structure optimized for B4G LA environment.”(Fig.4; Abstract, pages 1 and 5))
Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lahetkangas et al. (“On the TDD Subframe Structure for Beyond 4G Radio Access Network”, 2013), in view of Hong et al. (U.S. Patent Application Publication # 2010/0061400 A1), Veiga (U.S. Patent Application Publication # 2014/0269755 A1), and Lu et al. (“Uplink Control for Low Latency HARQ in TDD Carrier Aggregation”, 2012).
Regarding claim 7, and as applied to claim 6 above, Lahetkangas et al. teach “a flexible orthogonal frequency division multiplexing (OFDM) based ”(Abstract, page 1)
Hong et al. teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency aggregation mode of a frame is used.”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064])
Veiga teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality of latency modes may have predetermined buffer sizes.”(Paragraph [0007])
However, Lahetkangas et al., Hong et al., and Veiga fail to explicitly teach wherein the dedicated component carrier is configured as a secondary cell (SCell) component carrier.
Lu et al. teach a method wherein the dedicated component carrier is configured as a secondary cell (SCell) component carrier. (Fig.4 and 6, pages 4-5)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a SCell with PUCCH as taught by Lu et al., the function for generating and exchanging a request to change a default and/or current latency mode as taught by Veiga, and the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the LTE-A and B4G systems as taught by Lahetkangas et al. 
Regarding claim 8, and as applied to claim 7 above, Lahetkangas et al. teach “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) physical subframe structure optimized for B4G LA environment.”(Abstract, page 1)
Hong et al. teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency aggregation mode of a frame is used.”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064])
Veiga teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality of latency modes may have predetermined buffer sizes.”(Paragraph [0007])
However, Lahetkangas et al., Hong et al., and Veiga fail to explicitly teach wherein resources on the SCell component carrier are assigned by a base station using a primary cell (PCell) component carrier, and 
wherein a plurality of resources in the SCell component carrier are assigned using a single resource of the PCell component carrier.
Lu et al. teach a method wherein resources on the SCell component carrier are assigned by a base station using a primary cell (PCell) component carrier (read as “the eNB first compares the TDD configurations of the PCell and SCell, and then it decides whether to perform downlink HARQ feedback on ”(Fig.4, Section III, pages 3-4) For example, “eNB behavior for configuring the PUCCH for SCells will be introduced, new information elements that indicate the SCell PUCCH configuration …” (Section IV, page 4)), and 
wherein a plurality of resources in the SCell component carrier are assigned using a single resource of the PCell component carrier. (read as “the eNB first compares the TDD configurations of the PCell and SCell, and then it decides whether to perform downlink HARQ feedback on the PCell or this SCell.”(Fig.4, Section III, pages 3-4))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a SCell with PUCCH as taught by Lu et al., the function for generating and exchanging a request to change a default and/or current latency mode as taught by Veiga, and the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the LTE-A and B4G systems as taught by Lahetkangas et al. for the purpose of improving techniques for enhancing latency mode management among devices in a communication network.
Regarding claim 9, and as applied to claim 7 above, Lahetkangas et al. teach “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) physical subframe structure optimized for B4G LA environment.”(Abstract, page 1)
Hong et al. teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency ”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064])
Veiga teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality of latency modes may have predetermined buffer sizes.”(Paragraph [0007])
However, Lahetkangas et al., Hong et al., and Veiga fail to explicitly teach wherein resources on the SCell component carrier are assigned by a base station using a single scheduling resource within the SCell component carrier. 
Lu et al. teach a method wherein resources on the SCell component carrier are assigned by a base station using a single scheduling resource within the SCell component carrier. (Fig.4, page 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a SCell with PUCCH as taught by Lu et al., the function for generating and exchanging a request to change a default and/or current latency mode as taught by Veiga, and the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the LTE-A and B4G systems as taught by Lahetkangas et al. for the purpose of improving techniques for enhancing latency mode management among devices in a communication network.
Regarding claim 10, and as applied to claim 7 above, Lahetkangas et al. teach “a flexible orthogonal frequency division multiplexing (OFDM) based ”(Abstract, page 1)
Hong et al. teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency aggregation mode of a frame is used.”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064])
Veiga teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality of latency modes may have predetermined buffer sizes.”(Paragraph [0007])
However, Lahetkangas et al., Hong et al., and Veiga fail to explicitly teach wherein an acknowledgment of receipt of transmissions for a plurality of resources in the SCell component carrier is provided by a single resource of the PCell component carrier.
Lu et al. teach a method wherein an acknowledgment of receipt of transmissions for a plurality of resources in the SCell component carrier is provided by a single resource of the PCell component carrier. (read as “the UE is able to send the ACK/NACK message via the PCell.”(Section II, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring an ACK/NACK message via the PCell as taught by Lu et al., the function for generating and exchanging a request to change a default and/or current latency mode as taught by Veiga, and the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the LTE-A and B4G systems as taught by Lahetkangas et 
Regarding claim 11, and as applied to claim 3 above, Lahetkangas et al. teach “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) physical subframe structure optimized for B4G LA environment.”(Abstract, page 1)
Hong et al. teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency aggregation mode of a frame is used.”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064])
Veiga teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality ”(Paragraph [0007])
However, Lahetkangas et al., Hong et al., and Veiga fail to explicitly teach wherein configuring the first latency mode and the second latency mode comprises: 
configuring a first subset of resources within a component carrier for first latency mode communications, and 
configuring a second subset of resources within the component carrier for second latency mode communications.
Lu et al. teach a method wherein configuring the first latency mode and the second latency mode comprises: 
configuring a first subset of resources within a component carrier for first latency mode communications (TABLE II, page 2), and 
configuring a second subset of resources within the component carrier for second latency mode communications. (TABLE III, page 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a an RTT for a plurality of different TDD configurations as taught by Lu et al., the function for generating and exchanging a request to change a default and/or current latency mode as taught by Veiga, and the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the LTE-A and B4G systems as taught 
Regarding claim 12, and as applied to claim 11 above, Lahetkangas et al. teach “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) physical subframe structure optimized for B4G LA environment.”(Abstract, page 1)
Hong et al. teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency aggregation mode of a frame is used.”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064])
Veiga teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality of latency modes may have predetermined buffer sizes.”(Paragraph [0007])
However, Lahetkangas et al., Hong et al., and Veiga fail to explicitly teach wherein the first subset of resources and the second subset of resources are dynamically configured based on an amount of data to be transmitted using the second latency mode.
Lu et al. teach a method wherein the first subset of resources and the second subset of resources are dynamically configured based on an amount of data to be transmitted using the second latency mode. (read as Downlink HARQ RTT in TDD CA (Section II, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a 
Regarding claim 13, and as applied to claim 3 above, Lahetkangas et al. teach “a flexible orthogonal frequency division multiplexing (OFDM) based time division duplex (TDD) physical subframe structure optimized for B4G LA environment.”(Abstract, page 1)
Hong et al. teach a frame generation method comprising of a “low latency mode field 628 may be a field indicating whether a low latency aggregation mode of a frame is used.”(Fig.4-5, 6 @ 628, 7-9; Paragraph [0064])
Veiga teaches “A request from the terminal may comprise a request to change the default and/or current latency mode. The plurality ”(Paragraph [0007])
However, Lahetkangas et al., Hong et al., and Veiga fail to explicitly teach wherein configuring the first latency mode and the second latency mode comprises: 
configuring a first component carrier to operate using the first latency mode; and
configuring a second component carrier to operate using the second latency mode.
Lu et al. teach a method wherein configuring the first latency mode and the second latency mode comprises: 
configuring a first component carrier to operate using the first latency mode (read as Downlink HARQ RTT in TDD CA (Section II, page 2)); and
configuring a second component carrier to operate using the second latency mode. (read as Downlink HARQ RTT in TDD CA (Section II, page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for configuring a an RTT for a plurality of different TDD configurations as taught by Lu et al., the function for generating and exchanging a request to change a default and/or current latency mode as taught by Veiga, and the function for generating and exchanging a frame comprising of latency mode field as taught by Hong et al. with the LTE-A and B4G systems as taught by Lahetkangas et al. for the purpose of improving techniques for enhancing latency mode management among devices in a communication network.
Regarding claim 14, and as applied to claim 13 above, Lahetkangas et al., as modified by Hong et al., Veiga and Lu et al., teach a method wherein the resource comprises a dedicated frequency division multiplexing (FDM) subband within the second Control part of the subframe provides possibility to include both RX and TX resources for control, allowing the devices in the network to both receive and send control signals, such as SRs and SGs, in every subframe. TX and RX control parts are proposed to be symmetrical in order to enable link independent multiple access. In addition to scheduling related control information, control plane may also contain reference signals (RS), used for cell detection and selection, frequency domain scheduling, precoder selection and channel estimation.”(Section 3, page 5)
Response to Arguments
5.	Applicant's arguments with respect to claim(s) 3-18 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 4, 2021